
 


Sanswire Corp.






CONFIDENTIAL EMPLOYMENT AGREEMENT








Glenn Estrella






June __, 2010





--------------------------------------------------------------------------------


 
AGREEMENT dated the ____  day of June, 2010, between Sanswire Corp, a Delaware
corporation, with offices at 17501 Biscayne Blvd., Aventura, Florida 33180 at
(the "Company"), and Glenn Estrella, (the "Employee").


WITNESSETH:


WHEREAS, the Company desires to employ the Employee and the Employee is willing
to accept such employment, all on the terms hereinafter set forth;


NOW, THEREFORE, the parties agree as follows:


1.   Employment. The Company hereby employs the Employee as its Chief Executive
Officer and Chief Financial Officer on the terms hereinafter set forth in
Appendix A, and the Employee hereby accepts such employment. Upon the third
anniversary hereof, and upon each anniversary thereafter, this agreement shall
automatically renew for successive one year terms  unless this Agreement is
terminated for cause.


2.   Duties. The Employee will perform duties  as detailed in Appendix A. These
job duties, subject to mutual agreement, may be varied from time to time.


3.   Non-Competition.   The Employee will devote whatever time may be reasonably
required for the  performance of  his  duties under this Agreement, and during
his  employment with the Company, the Employee will not (i) act for his own
account in any manner which is competitive with any of the businesses of the
Company or which demonstrably interferes with  the effective performance of his
duties under this Agreement, or (ii) serve as an officer, director or
employee  of  any other competing business entity, or (iii) invest or have any
financial interest, direct or indirect, in any business competitive with any of
the businesses of the Company, provided, however, that notwithstanding the
foregoing, the Employee may own up to 1% of the outstanding equity securities of
any company engaged in any such competitive business whose shares are listed on
a national securities exchange or regularly quoted in an over-the-counter market
by one or more members of a national or an affiliated securities association. It
is acknowledged by the Company that the Employee may remain involved in other
previous business activities but may ultimately be requested to wind up previous
business activities, in a timely, transitory way without creating for himself
financial or relationship harm,  if  such activities clearly pose a conflict
with the Employee’s duties and obligations to the Company.


4.   Compensation.  Compensation is set forth in Appendix A attached hereto.


5.   Expenses. The Company will reimburse the Employee for all proper, normal
and reasonable expenses incurred by the Employee in performing his duties as
Chief Executive Officer and CFO of the Company under this Agreement upon the
Employee's furnishing the Company with normal  evidence of such expenditures.
The Employee will not incur any unusual or major expenditure without the
Company's prior written approval of the Board or the Chairman of the Board.
 
2

--------------------------------------------------------------------------------


 
6.   Benefits.


6.1   The Company will provide to the Employee and his family, at the Company's
expense, medical Insurance with employee standard applicable contributions and
disability insurance as detailed in Appendix A, which is not less favorable than
that which it provides to any other employee of the Company. If the Company does
not currently have such a plan then the Company shall reimburse the Employee for
the expense of such a plan as approved by the Board of Directors.




6.2   The Employee's salary and other rights and benefits under this Agreement
will not be suspended or terminated because the Employee is absent from work due
to illness, accident or other disability; but the Company may deduct from the
Employee's salary under Appendix A any payment received by the Employee under
any disability insurance which the Company provides the Employee pursuant to
Section 6.1. The provisions of this Section 6.2 will not limit or affect the
rights of the Company under Section 7.


7.   Death And Disability.


7.1   If the Employee dies prior to expiration of the term of his  employment,
all future obligations of the Company to the Employee will cease as of the date
of the Employee's death. However, any vested options or earned grants of stock
shall remain the property of the Employee’s Estate of if not yet issued, but
due, shall be issued to the Employee’s estate.


7.2   If the Employee is unable to perform substantially all of his/her duties
under this Agreement because of illness, accident or other disability
(collectively referred to as "Disability"), and the Disability continues for
more than three consecutive months or an aggregate of more than six months
during any 12-month period, then the Company may suspend its obligations to the
Employee under Sections 4 and 6.1 and 6.2 on or after the expiration of said
6-month period until the Company terminates such suspension as hereinafter
provided. The Company will terminate any such suspension after the Disability
has, in fact, ended and after it has received written notice from the Employee
that the Disability has ended and that he/she is ready, willing and able to
perform fully services under this Agreement. Termination of such suspension will
be no later than one week after the Company has received such notice from the
Employee. If any one or more periods of suspension continue pursuant to the
provisions of this Section for three consecutive months or six months in the
aggregate, then the Company may at any time prior to termination of the then
current period of suspension, terminate the Employee's employment hereunder.


If the Employee or the Company asserts at any time that the Employee is
suffering a Disability, the Company may cause the Employee to be examined by a
doctor or doctors selected by the Company, and the Employee will submit to all
required examinations and will cooperate fully with such doctor or doctors and,
if requested to do so, will make available to them her medical records. The
Employee's own doctor may be present.


8.   Results of The Employee's Services.


8.1   The Company will be entitled to and will own all the results and proceeds
of the Employee's services under this Agreement, including, without limitation,
all rights throughout the world to any copyright, patent, trademark or other
right and to all ideas, inventions, products, programs, procedures, formats and
other materials of any kind created or developed or worked on by the Employee
during his/her employment by the Company; the same shall be the sole and
exclusive property of the Company; and the Employee will not have any right,
title or interest of any nature or kind therein. Without limiting the foregoing,
it will be presumed that any copyright, patent, trademark or other right and any
idea, invention, product, program, procedure, format or material created,
developed or worked on by the Employee at any time during the term of her
employment will be a result or proceed of the Employee's services under this
Agreement. The Employee will take such action and execute such documents as the
Company may reasonably request to warrant and confirm the Company's title to and
ownership of all such results and proceeds and to transfer and assign to the
Company any rights which the Employee may have therein. The Company agrees that
it will not be entitled to any works, proceeds, or other benefits as a result of
the Employee’s other business activities, which the Company acknowledges at the
outset of this employment arrangement.
 
3

--------------------------------------------------------------------------------


 
The Employee's right to any compensation or other amounts under this Agreement
will not constitute a lien on any results or proceeds of the Employee's services
under this Agreement.


8.2   The Company will also own, and promptly on receipt thereof the Employee
will pay to the Company, any monies and other proceeds to which the Employee is
entitled on account of rights pertaining to any of the Company's products which
the Employee acquired after the date of this Agreement..


8.3   The Employee acknowledges that the violation of any of the provisions of
Section 8.1, will cause irreparable loss and harm to the Company which cannot be
reasonably or adequately compensated by damages in an action at law, and,
accordingly, that the Company will be entitled to injunctive and other equitable
relief to enforce the provisions of that Section; but no action for any such
relief shall be deemed to waive the right of the Company to an action for
damages.


9.0 Uniqueness of Services. The Employee acknowledges that his or her services
hereunder are special, unique, unusual, extraordinary and intellectual in
character, the loss of which cannot be reasonably or adequately compensated by
damages in an action at law. Accordingly, the Company will be entitled to
injunctive and other equitable relief to prevent or cure any breach or
threatened breach of this Agreement by the Employee, but no action for any such
relief shall be deemed to waive the right of the Company to an action for
damages. The Company shall not require the employee to relocate.


10.0 Negative Covenants.


10.1   The Employee will not, during or after the term of this Agreement,
disclose to any third person or use or take any personal advantage of any
confidential information or any trade secret of any kind or nature obtained by
him during the term hereof or during his  employment by the Company.


10.2   To the full extent permitted by law, the Employee will not for a period
of one year following the termination of his employment with the Company:


(i)   attempt to cause any person, firm or corporation which is a customer of or
has a contractual relationship with the Company at the time of the termination
of his  employment to terminate such relationship with the Company, and this
provision shall apply only if the  customer has a valid contractual arrangement
or other commercial relationship with the Company;
 
4

--------------------------------------------------------------------------------


 
(ii)   attempt to cause any employee of the Company to leave such employment;


(iii)   engage any person who was an employee of the Company at the time of the
termination of his  employment or cause such person otherwise to become
associated with the Employee or with any other person, corporation, partnership
or other entity with which the Employee may thereafter become associated;


(iv)   engage in any activity or perform any services competitive with any
business conducted by the Company at the time of such termination in any
geographic area in which the company did business during the course of the
Employee’s employment.


The provisions of under this Section 10.2 will not apply if the Employer
wrongfully terminates the Employee's employment or if the Employee properly
terminates his employment for cause.


10.3   The Employee acknowledges that the violation of any of the provisions of
this Section 10 will cause irreparable loss and harm to the Company which cannot
be reasonably or adequately compensated by damages in an action at law, and,
accordingly, that the Company will be entitled to injunctive and other equitable
relief to prevent or cure any breach or threatened breach thereof, but no action
for any such relief shall be deemed to waive the right of the Company to an
action for damages.


11.   Governing Law; Remedies


11.1   This Agreement has been executed in the State of Florida and shall be
governed by and construed in all respects in accordance with the law of the
State of Florida


11.2   Except as otherwise expressly provided in this Agreement, any dispute or
claim arising under or with respect to this Agreement will be resolved by
arbitration in Broward County, Florida in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
before a panel of three (3) arbitrators, one appointed by the Employee, one
appointed by the Company, and the third appointed by said Association. The
decision or award of a majority of the arbitrators shall be final and binding
upon the parties. Any arbitral award may be entered as a judgment or order in
any court of competent jurisdiction.


11.3   Notwithstanding the provisions for arbitration contained in this
Agreement, the Company and the Employee will be entitled to injunctive and other
equitable relief from the courts as provided in Sections 8.3, 9 and 10.3 and as
the courts may otherwise determine appropriate; and the Employee and Company
agree that it will not be a defense to any request for such relief that the
Company or the Employee has an adequate remedy at law. For purposes of any such
proceeding the Company and the Employee submit to the non-exclusive jurisdiction
of the courts of the State of Florida and of the United States located in the
County of Broward State of Florida and each agrees not to raise and waive any
objection to or defense based on the venue of any such court or forum non
conveniens.


11.4   A court of competent jurisdiction, if it determines any provision of this
Agreement to be unreasonable in scope, time or geography, is hereby authorized
by the Employee and the Company to enforce the same in such narrower scope,
shorter time or lesser geography as such court determines to be reasonable and
proper under all the circumstances.
 
5

--------------------------------------------------------------------------------


 
11.5   The Company and the Employee will also have such other legal remedies as
may be appropriate under the circumstance including, inter alia, recovery of
damages occasioned by any  breach. The Company's  and Employee’s rights and
remedies are cumulative and the exercise or enforcement of any one or more of
them will not preclude the Company or the Employee from exercising or enforcing
any other right or remedy.


12.   Indemnity. To the extent permitted by law, the Company will indemnify the
Employee against any claim or liability and will hold the Employee harmless from
and pay any expenses (including, without limitation, legal fees and court
costs), judgments, fines, penalties, settlements and other amounts arising out
of or in connection with any act or omission of the Employee performed or made
in good faith on behalf of the Company pursuant to this Agreement, regardless of
negligence. The Company will not be obligated to pay the Employee's legal fees
and related charges of counsel during any period that the Company furnishes, at
its expense, counsel to defend the Employee; but any counsel furnished by the
Company must be reasonably satisfactory to the Employee. The foregoing
provisions will survive termination of the Employee's employment with the
Company for any reason whatsoever and regardless of fault.


13.   Severability Of Provisions. If any provision of this Agreement or the
application of any such provision to any person or circumstance is held invalid,
the remainder of this Agreement, and the application of such provision other
than to the extent it is held invalid, will not be invalidated or affected
thereby.


14.   Waiver. No failure by the Company or the Employee to insist upon the
strict performance of any term or condition of this Agreement or to exercise any
right or remedy available to it will constitute a waiver. No breach or default
of any provision of this Agreement will be waived, altered or modified, and the
Company and the Employee may not waive any of its rights, except by a written
instrument executed by the Company. No waiver of any breach or default will
affect or alter any term or condition of this Agreement, and such term or
condition will continue in full force and effect with respect to any other then
existing or subsequent breach or default thereof.


15.   Miscellaneous.


15.1   This Agreement may be amended only by an instrument in writing signed by
the Company and the Employee.


15.2   This Agreement shall be binding upon the parties and their respective
successors and assigns. The Company may not, without the Employee's consent,
transfer or assign any of its rights and obligations under this Agreement to any
corporation which, directly or indirectly, controls or is controlled by the
Company or is under common control with the Company or to any corporation
succeeding to all or a substantial portion of the Company's business and
assets.  Should such transfer be mutually agreed by the parties, the Company
shall not be released from any of its obligations under this Agreement.  Control
means the power to elect a majority of the directors of a corporation or in any
other manner to control or determine the management of a corporation. Except as
provided above, neither the Company nor the Employee may, without the other's
prior written consent, transfer or assign any of its or her rights or
obligations under this Agreement, and any such transfer or assignment or attempt
thereat without such consent shall be null and void.


15.3   All notices under or in connection with this Agreement shall be in
writing and may be delivered personally or sent by mail, courier, fax, or other
written means of communication to the parties at their addresses, email address
and fax numbers set forth below or to such other addresses and fax numbers as to
which notice is given:


(a)
if to the Company:



Thomas Seifert
Chief Financial Officer
Sanswire Corp.
17501 Biscayne Blvd.
Aventura, Florida 33180
Fax: (954) 252-4265


(b)
if to the Employee:



Glenn Estrella


Notice will be deemed given on receipt.


15.4   Section headings are for purposes of convenient reference only and will
not affect the meaning or interpretation of any provision of this Agreement.


15.5   This Agreement constitutes the entire agreement of the parties and
supersedes any and all prior agreements or understandings between them.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Sanswire Corp.
Employee
   
By:  /s/ Thomas Seifert                
By: /s/ Glenn Estrella                    
Name:  Thomas Seifert
Glenn Estrella
Title: Director, Authorized Signing Officer
     
Date:  _____________________
Date:  ___________________



6

--------------------------------------------------------------------------------


 
Confidentiality Agreement


Date: June ___, 2010


To: 
Sanswire Corp (the "Company")

17501 Biscayne Blvd., Suite 430
Aventura, Florida 33160




Gentlemen:


I recognize that in connection with my employment with the Company, I may become
aware of or familiar with processes, formulae, procedures, information and
materials which the Company has spent a great deal of time and money to develop,
which are essential to the business of the Company, and which comprise
confidential information and trade secrets of the Company (collectively called
"Trade Secrets"). The term "Trade Secret" does not include any process, formula,
procedure, information or material which is currently in the public domain or
which hereafter becomes public knowledge in a way that does not involve a breach
of an obligation of confidentiality. Notwithstanding the foregoing, I
acknowledge and agree that any process, formula, procedure, information or
material of which I become aware during my employment with the Company is
presumed to be a Trade Secret unless the Company advises me in writing that it
is not a Trade Secret.


I agree that I will not during the term of my employment with the Company and at
all times thereafter, either directly or indirectly, use or disclose to anyone
any Trade Secret, except that while I am employed by the Company I may use Trade
Secrets in the performance of my services for the Company and I may disclose
Trade Secrets to employees of the Company who need to know them in the
performance of their services for the Company.   I also agree that the Company
will be entitled to and will own all the results and proceeds of my services for
the Company including, without limitation, all rights throughout the world to
any copyright, patent, trademark or other right and to all ideas, inventions,
products, programs, procedures, formats and other materials of any kind created,
developed or worked on by me during my employment with the Company.


Without limiting the foregoing, it will be presumed that any copyright, patent,
trademark or other right and any idea, invention, product, program, procedure,
format or material created, developed or worked on by me at any time during my
employment with the Company will be a result or proceed of my services for the
Company. I will take such action and execute such documents as the Company may
reasonably request to warrant and confirm the Company's title to and ownership
of all such results and proceeds and to transfer and assign to the Company any
rights which I may have therein. My right to compensation and other benefits
will not constitute a lien on any such results or proceeds.


My obligations and the rights of the Company under this agreement will remain in
full force and effect regardless of (i) the reason for or cause of the
termination of my employment, or (ii) whether the Company or I was at fault.


I acknowledge that the violation of any of the provisions of this agreement will
cause irreparable loss and harm to the Company or to the Employee which cannot
be reasonably or adequately compensated by damages in an action at law, and,
accordingly, that the Company and the Employee will be entitled to injunctive
and other equitable relief to enforce the provisions of this agreement and to
prevent or cure any breach or threatened breach thereof; but no action for any
such relief shall be deemed to waive the right of the Company or the Employee to
an action for damages. I also agree that it will not be a defense to any request
for such relief that the Company or the Employee has an adequate remedy at law.
For purposes of any proceeding under or with respect to this agreement, both the
Company and the Employee submit to the nonexclusive jurisdiction of the courts
of the State of Florida and of the United States located in the County of
Broward  an agree not to raise and waive any objection to or defense based on
the venue of any such  court or based upon forum non conveniens.
 
7

--------------------------------------------------------------------------------


 
The rights and remedies of the Company and the Employee are cumulative and the
exercise or enforcement of any one or more of them will not preclude the Company
or the Employee from exercising or enforcing any other right or remedy.


The delay or failure by the Company or the Employee to exercise any of its
rights in any one instance will not preclude the Company or the Employee from
exercising its rights at a later time in that instance or at any other time in
any other instance.


The Company acknowledges that the employee is engaged in other business
activities wherein confidentiality may become null and void due to prior or
other business dealings. In such case, the employee agrees to use best efforts
not to disclose any proprietary methods or technology to any outside competitor.
This paragraph shall supersede any contrary language within the agreement.


This agreement may be amended and any provision of this agreement may be waived
only by an instrument in writing signed by the Company and the Employee.


This agreement will be governed by and construed in accordance with the law in
the State of Florida.


This agreement will inure to the benefit of the Company's and Employee’s
successors and assigns, as the case may be,  including, without limitation, the
assignee of any Trade Secret. Accordingly, at any one time, more than one person
may be the beneficiary of this agreement.




Very truly yours,




/s/ Glenn Estrella
 
Glenn Estrella
 



ACCEPTED


Sanswire Corp.


By: 
/s/ Thomas Seifert
   
Thomas Seifert
 



8

--------------------------------------------------------------------------------


 
Appendix A to Employment Agreement


This letter (“Appendix A”) in combination with the Employment Contract and
Confidentiality Agreement to which it is appended, constitutes the full
agreement (the “Agreement”) between Sanswire Corp. (“Sanswire”) and you (“Glenn
Estrella”).


 
1.
Title:  Chief Executive Officer, Chief Financial Officer



 
2.
Signing Bonus:

 
a.
Stock Bonus: Upon the signing of this employment agreement with Sanswire, you
will receive 5,000,000 (Five Million) shares of Sanswire common stock.

 
b.
Cash Bonus:  $20,000 upon signing.



 
3.
Salary: A minimum of $250,000 payable in cash per year during your term of
employment. However, at anytime the Employee may elect to take a portion of the
amounts owing in common stock of the company.



 
4.
Annual Bonus:  As long as you remain employed by the Company, you will be
eligible to receive a bonus in stock and/or options to be granted by the Board
of Directors in its discretion.



 
5.
Change-of-Control Acceleration:  If Sanswire is acquired as a result of a
friendly or hostile takeover or merger or other combination, the above
compensation will be accelerated so that upon the completion of such takeover,
merger or combination, you will receive 100% of the unpaid portion of thereof
regardless of the amount of time you have been with the Company.



 
6.
Primary Residence:  New Jersey.  It is understood and agreed that your primary
residence is in New Jersey and that your base of operations shall be in New
Jersey.



 
7.
Officers and Directors Liability Insurance.  The Company does not currently have
Officers and Directors Liability Insurance, but the Company shall endeavour to
purchase such insurance to cover all officers and directors as soon as
practicable.



In witness whereof, the parties hereto have executed this Appendix A on the same
date as the Employment Agreement.


SANSWIRE CORP.
GLENN ESTRELLA
       
By:  /s/ Thomas Seifert                
By: /s/ Glenn Estrella                    
Thomas Seifert
Glenn Estrella
Director, ASO
 



1 of 1

--------------------------------------------------------------------------------


 